     Case 4:20-cv-00020-MW-MAF Document 67 Filed 06/23/20 Page 1 of 1




        IN THE UNITED STATES DISTRICT COURT FOR THE
                NORTHERN DISTRICT OF FLORIDA
                    TALLAHASSEE DIVISION

JAMI CLAIRE, et al.,

           Plaintiffs,

v.                                       Case No. 4:20cv20-MW/MAF

FLORIDA DEPARTMENT OF
MANAGEMENT SERVICES,
et al.,

          Defendants.
_________________________/

          ORDER DENYING MOTION TO DISMISS AS MOOT

     The FDC Defendants have filed their Amended Motion to Dismiss Plaintiffs’

Amended Complaint. ECF No. 66. For this reason, the Motion to Dismiss of the

FDC Defendants, ECF No. 59, is denied as moot.

     SO ORDERED on June 23, 2020.


                                   s/ MARK E. WALKER
                                   Chief United States District Judge
